DETAILED ACTION

Claim Objections
Claim 16 is objected to because of the following informalities:  “about each of the three Cartesian axes” in line 9 should be corrected as --about each of [[the]] three Cartesian axes--.  Appropriate correction is required.

Claim Interpretation
Claim 18 recites “a workpiece” in line 1. Applicant states that “a workpiece” is a part of the invention on Applicant’s Response filed on 3/21/2022 (pg3).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19: Claim 19 recites “a fixture element” in lines 2-3 and “a fixture element” in line 11. The scope of the claim is indefinite because it is not clear whether “a fixture element” in line 11 refers to “a fixture element” in lines2-3, or if they are separate and distinct from each other. For examination purposes, “a fixture element” in line 11 is interpreted as --[[a]]the fixture element--.
Claims 20-21 are rejected as being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roxy (5,026,033) in view of Kirby (US 2007/0020065 A1).
Regarding claim 1, as seen in fig4, Roxy (‘033) discloses a system (fig1) comprising a plurality of workpiece support assemblies 22 (col.4 line55, figs1,4), each comprising a pedestal 32 (fig1, col.4 line49) and a fixture element (a combination of elements 42,56,58,90,100), the fixture element being movable along and rotatable about each of three Cartesian axes relative to the pedestal 32 (figA below) when in a first condition (in a movable condition) and fixed in position relative to the pedestal when in a second condition (in a locked condition).

    PNG
    media_image1.png
    677
    536
    media_image1.png
    Greyscale

However, Roxy does not explicitly disclose a use of a robotic assembly and that the fixture element is movable in all three axes.
Roxy discloses a use of a number of holes 92 for a locking device 100 (a part of the fixture element) is to be secured in place (col.4 lines52-54). Although Roxy only shows four holes in figure 4, before the effective filing date of the claimed invention, it would have been obvious modification to a person of ordinary skill in the art to have more holes for the locking device 100 to be repositioned along both directions of a support plate 90. Therefore, it would have been prima facie obvious to modify Roxy to use more holes for the locking device to be repositioned along both directions of a support plate because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Roxy.                     
Kirby (‘065) teaches a robotic assembly 148 (para[0065]) comprising at least one torque transmission device 198 (para[0079],[0081]) capable of placing a fixture element, an end effector assembly 190 (para[0072], fig17), and a robotic assembly system (para[0073], “control system”) for driving translation and rotation of the end effector assembly 190. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roxy to use a robotic assembly, as taught by Kirby, for the purpose of automatically positioning a fixture element.
It is noted that Roxy as modified by Kirby et al teaches that the end effector assembly (which engages with the fixture element) is configured to rotate the fixture element about each of the three Cartesian axes and move the fixture element in each of the three Cartesian axes while engaged with the end effector assembly.
Regarding claim 2, the combination of Roxy and Kirby teaches the system of claim 1, wherein the at least one torque transmission device (taught by Kirby) is movable horizontally and in which the plurality of workpiece support assemblies each comprise a lock screw 48 (fig4, col.3 lines63-64) disposed on the pedestal 32, the lock screw 48 having the first condition and the second condition, the first condition allowing vertical movement of the fixture element relative to the pedestal 32 (when the lock screw is loose), and the second condition not allowing the vertical movement of the fixture element relative to the pedestal 32 (when the lock screw is tightened).
Regarding claim 16, Roxy discloses a system comprising: a plurality of unpowered support assemblies 22 (col.4 line55, figs1,4), each support assembly 22 having a fixture element (a combination of elements 42, 5, 58, 90,100) having at least five selectable degrees of kinematic freedom (figA above); wherein the fixture element is configured to rotate about each of three Cartesian axes (figA above). However, Roxy does not explicitly disclose a use of a robotic unit. Kirby (‘065) teaches a use of robotic unit 148 (para[0065]) positionable in operative engagement with a plurality of support assemblies (para[0078]-[0081]), the robotic unit 148 carrying one or more installation elements 148 (para[0065], fig17, the robotic unit defines one installation element) collectively having at least five degrees of kinematic freedom (figs13,17; para[0078]-[0080], having at least three joints and being movable in xyz directions). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roxy to use a robotic unit, as taught by Kirby, for the purpose of automatically positioning a fixture element. Roxy as modified by Kirby teaches that the robotic unit is configured to rotate the fixture element of the support assembly about each of three Cartesian axes while engaged to the fixture element.
Regarding claim 17, the combination of Roxy and Kirby teaches the system of claim 16. Roxy further discloses wherein each support assembly 22 is configured to selectively deprive its fixture element of any and all of its selectable degrees of kinematic freedom (figA above, each part of the fixture element are independently movable).
Regarding claim 18, the combination of Roxy and Kirby teaches the system of claim 16. Roxy further discloses a workpiece 14 (fig1) supported on the plurality of support assemblies 22 such that each fixture element closely confirms to the workpiece 14.
Regarding claim 19¸ Roxy discloses a kit comprising: a plurality of unpowered support assemblies 22 (col.4 line55, figs1,4), each support assembly 22 having a fixture element (a combination of elements 42, 5, 58, 90,100) having at least five selectable degrees of kinematic freedom (figA above), at least one base element 12 (col.2 lines62-63) configured to carry the plurality of support assemblies 22 (fig1), the at least one base element 12 having a plurality of installation sites 16 (col.2 lines61-63), each installation site 16 configured to receive one and only one support assembly 22 (fig1), wherein the fixture element is configured to rotate about each of three Cartesian axes (figA above) as well as move along two Cartesian axes (figA above).
However, Roxy does not explicitly disclose a use of a robotic unit and that the fixture element has at least six selectable degrees of kinematic freedom (Roxy discloses five).
Roxy discloses a use of a number of holes 92 for a locking device 100 (a part of the fixture element) is to be secured in place (col.4 lines52-54). Although Roxy only shows four holes in figure 4, before the effective filing date of the claimed invention, it would have been obvious modification to a person of ordinary skill in the art to have more holes for the locking device 100 to be repositioned along both directions of a support plate 90, resulting the fixture element to have six selectable degrees of kinematic freedom. Therefore, it would have been prima facie obvious to modify Roxy to use more holes for the locking device to be repositioned along both directions of a support plate because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Roxy.
Kirby teaches a robotic unit 148 (para[0065]) positionable at each installation site 150 of at least one base element 144, the robotic unit 148 carrying one or more installation element 148 (para[0065], fig17, the robotic unit defines one installation element) collectively having at least six degrees of kinematic freedom (figs13,17; para[0078]-[0080], having at least three joints and being movable in xyz directions), wherein the robot unit 148 is configured to engage a fixture element (para[0078]-[0081]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roxy to use a robotic unit, as taught by Kirby, for the purpose of automatically positioning a fixture element.
Roxy as modified by Kirby teaches that the robotic unit is configured to rotate the fixture element of the support assembly about each of three Cartesian axes as well as move the fixture element in each of the three Cartesian axes while engaged to the fixture element.
Regarding claim 20, the combination of Roxy and Kirby teaches the kit of claim 19 in which the installation elements 148 (Kirby) comprise at least one torque transmission device (element 198, para[0079],[0081], Kirby). 
Regarding claim 21¸ the combination of Roxy and Kirby teaches the kit of claim 19 in which the installation elements 148 (Kirby) comprise at least one end effector assembly (element 190, para[0072], Kirby).


Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of the claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of claim 3 not found was a use of an offset arm defining a dovetail groove and a dovetail block slidingly received within the dovetail groove and carrying the fixture element; in combination with the limitations set forth in claim 3 and claim 1 (which upon claim 3 depends) of the instant invention.
Claims 4-5 depend upon claim 3.

None of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kish (5,305,992) teaches similar workpiece support assemblies.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723